Case 2:21-cv-11992-MAG-CI ECF No. 1, PageID.1 Filed 08/26/21 Page 1 of 9




                        UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF MICHIGAN


    LAUREN WINTERS,
                                             Case No: 2:21-cv-11992
               Plaintiff,
                                             Hon.
                                             United States District Judge

    v.

                                             Hon.
                                             Magistrate Judge



    MMI ENGINEERED SOLUTIONS INC., a Michigan corporation,
    and BOB HORNBECK, an individual,

              Defendants.
    _______________________________/

    MARK E. SISSON (P75250)
    THE MARK SISSON LAW FIRM, PLLC
    Attorneys for Plaintiff
    38701 W. Seven Mile Rd., Suite 130
    Livonia, MI 48152
    248-443-3022/ fax: 734-655-9045
    Legal Assistant: adupuis@marksissonlaw.com
    msisson@marksissonlaw.com

    ERIC STEMPIEN (P58703)
    STEMPIEN LAW, PLLC
    Attorneys for Plaintiff
    38701 W. Seven Mile Rd., Suite 130
    Livonia, MI 48152
    734-744-7002
    eric@stempien.com
    shawn@stempien.com
Case 2:21-cv-11992-MAG-CI ECF No. 1, PageID.2 Filed 08/26/21 Page 2 of 9




      There is no other civil action between these parties arising out of the same transaction or
      occurrence as alleged in this Complaint pending in this Court, nor has any such action been
      previously filed and dismissed or transferred after having been assigned to a judge, nor do I
      know of any other civil action not between these parties, arising out of the same transaction
      or occurrence as alleged in this Complaint that is either pending or was previously filed and
      dismissed, transferred, or otherwise disposed of after having been assigned to a judge in this
      Court.


                            COMPLAINT AND JURY DEMAND


           Plaintiff LAUREN WINTERS, by and through her attorneys, The Mark

    Sisson Law Firm, PLLC, by Mark E. Sisson and Stempien Law, PLLC hereby

    complains against Defendants MMI ENGINEERED SOLUTIONS and BOB

    HORNBECK, and in support thereof states:

      1. Plaintiff LAUREN WINTERS (“WINTERS” or “Plaintiff”) is a resident of

          the City of Adrian, County of Lenawee, State of Michigan.

      2. Defendant MMI ENGINEERED SOLUTIONS (“MMI”) is a Michigan

          corporation that has its principal place of business located in the State of

          Michigan.

      3. Defendant            BOB          HORNBECK (“HORNBECK”)                        collectively

          (“Defendants”) is a resident of the State of Michigan and was employed in

          Michigan.

      4. The events giving rise to this action occurred in the Eastern District of

          Michigan.



                                                    2
Case 2:21-cv-11992-MAG-CI ECF No. 1, PageID.3 Filed 08/26/21 Page 3 of 9




      5. Jurisdiction is vested with this Court pursuant to 42 USC § 2000e, et.

         seq. and 28 USC § 1331.

      6. Jurisdiction is vested with this Court for the state law claims pursuant to 28

         USC § 1367.

      7. On or about July 15, 2021, the Equal Employment Opportunity Commission

         (EEOC) issued a Dismissal and Notice of Rights letter to Plaintiff.

                               GENERAL ALLEGATIONS

      8. WINTERS was employed with MMI as a customer services representative

         and shipping representative.

      9. HORNBECK is/was employed with MMI as the General Manager for MMI.

      10. HORNBECK was assigned as WINTERS’S direct supervisor.

      11. During   WINTERS’S          employment, HORNBECK        made repeated     and

         unwanted sexual advances and comments toward WINTERS.

      12. HORNBECK        routinely     violated   WINTERS’S     personal   space   by

         touching/grazing her inappropriately.

      13. HORNBECK routinely made verbal comments that were sexual in nature.

      14. HORNBECK has made comments in group meetings that were sexual in

         nature.

      15. HORNBECK routinely followed around female workers staring at their rear

         ends.



                                              3
Case 2:21-cv-11992-MAG-CI ECF No. 1, PageID.4 Filed 08/26/21 Page 4 of 9




      16. In April of 2019, WINTERS and HORNBECK worked together in the

         shipping office; during that period HORBECK repeatedly reached across

         WINTERS’S body touching her inappropriately.

      17. In April of 2019, WINTERS was also working with another supervisor

         “Jane” who did not reach across and touch WINTERS’S body when training

         her.

      18. On June 1, 2020, HORNBECK was working on site with WINTERS when

         an XPO driver delivered a load; Due to Covid-19 regulations the WINTERS

         was required to test the XPO driver for Covid-19 by taking his temperature;

         the driver asked if “it was taken orally”; WINTERS replied “No”;

         HORNBECK responded “that is not what I heard.”

      19. On June 2, 2020, WINTERS informed Ernie Augenbaugh, Defendant’s

         Human Resources Representative, as to HORBECK’S sexual advances.

      20. Mr. Augenbaugh informed WINTERS that he has been informed by other

         employees of HORNBECK’S sexual advances noting that HORNBECK was

         “creepy.”

      21. HORNBECK routinely made comments in group meetings that were sexual

         in nature.

                                   COUNT I
                VIOLATION OF TITLE VII - SEXUAL HARASSMENT
                           (against Defendant MMI)



                                          4
Case 2:21-cv-11992-MAG-CI ECF No. 1, PageID.5 Filed 08/26/21 Page 5 of 9




      22. WINTERS hereby incorporates by reference all previous paragraphs of this

         Complaint as if fully set forth herein.

      23. At all material times, WINTERS was an employee, and MMI was her

         employer, covered by and within the meaning of 42 USC § 2000e et. seq.

      24. MMI is a subsidiary of Kee Safety Group and thus part of an “integrated

         enterprise.”

      25. WINTERS       was sexually    harassed   by MMI’s agents   and employees

         throughout the course of her employment.

      26. The sexual harassment included, but is not limited to, unwelcome comments

         and conduct of an offensive and sexual nature directed at WINTERS and the

         creation of a hostile work environment.

      27. WINTERS complained about harassment, discrimination, and the events

         described above to MMI’s Managers, Mr. HORNBECK.

      28. MMI did not promptly remedy ongoing sexual harassment when Plaintiff

         complained.

      29. MMI permitted sexual harassment to continue.

      30. The conducts of MMI’s agents and employees in sexually harassing

         WINTERS constitutes sexual discrimination in violation of 42 USC § 2000e

         et. seq.




                                             5
Case 2:21-cv-11992-MAG-CI ECF No. 1, PageID.6 Filed 08/26/21 Page 6 of 9




      31. As a result of the foregoing, WINTERS has suffered damages, including but

         not limited to: lost past and future wages, loss of earning capacity and severe

         emotional distress.

                               COUNT II
          VIOLATION OF ELLIOT LARSEN ACT MCL 37.2101 et. seq.
                       SEXUAL HARASSMENT
                        (against both Defendants)

      32. WINTERS hereby incorporates by reference all previous paragraphs of this

         Complaint as if fully set forth herein.

      33. At all material times, WINTERS was an employee, and Defendants were her

         employer, covered by and within the meaning of the Michigan Elliot-Larsen

         Civil Rights Act, MCL 37.2101 et. seq.

      34. WINTERS was sexually harassed by Defendants throughout the course of

         her employment.

      35.This sexual harassment has included, but is not limited to, unwelcome

         comments and conduct of an offensive and sexual nature directed at

         WINTERS and the creation of a hostile work environment.

      36. The actions of Defendants were intentional.

      37. The conduct of HORNBECK in sexually harassing WINTERS constitutes

         sexual discrimination in violation of MCL 37.2101 et. seq.

      38. As a direct and proximate result of Defendants’ unlawful actions against

         WINTERS as described, WINTERS has suffered injuries and damages,

         including, but not limited to, potential loss of earnings and earning capacity;
                                             6
Case 2:21-cv-11992-MAG-CI ECF No. 1, PageID.7 Filed 08/26/21 Page 7 of 9




         loss of career opportunities; loss of reputation and esteem in the community;

         mental and emotional distress; loss of the ordinary pleasures of life; and other

         injuries, damages, and consequences that are found to be related to

         the Defendants’ acts that develop during the course of discovery and trial

                                        COUNT III
                                        BATTERY
                          (against Defendant BOB HORNBECK)

      39. Plaintiff hereby incorporates by reference all previous paragraphs of this

         Complaint as if fully set forth herein.

      40. HORNBECK intended to cause and did cause harmful or offensive contact

         with WINTERS’s person when he groped her buttocks.

      41. WINTERS did not consent to HORNBECK’s harmful or offensive contact.

      42. As a result of the foregoing, WINTERS has suffered damages as fully set

         forth in the paragraphs of this Complaint.

                                    COUNT IV
              INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                      (against Defendant BOB HORNBECK)

      43. WINTERS hereby incorporates by reference all previous paragraphs of this

         Complaint as if fully set forth herein.

      44. HORNBECK’s conduct as outlined above was extreme and outrageous.

      45. HORNBECK intended          to   cause    WINTERS        emotional     distress,

         or HORNBECK acted with reckless disregard of the probability that

         WINTERS would suffer emotional distress.

                                             7
Case 2:21-cv-11992-MAG-CI ECF No. 1, PageID.8 Filed 08/26/21 Page 8 of 9




      46. HORNBECK’s conduct caused WINTERS to suffer severe emotional

          distress.

      47. WINTERS suffered severe emotional distress including suffering anguish,

          fright, horror, nervousness, grief, anxiety, worry, shock, humiliation, and

          shame.

      48. HORNBECK’s conduct was a substantial factor in causing WINTERS’s

          severe emotional distress.

      49. As a result of the foregoing, WINTERS has suffered damages as fully set

          forth in this Complaint.

       WHEREFORE, Plaintiff, LAUREN WINTERS, prays that this Honorable

    Court enter judgment in her favor against Defendants, MMI and BOB

    HORNBECK, in an amount in that this Court deems fair and just, plus costs,

    interest, and attorney fees.

                                       JURY DEMAND

          Plaintiff LAUREN WINTERS hereby demands a trial by jury.




                                            8
Case 2:21-cv-11992-MAG-CI ECF No. 1, PageID.9 Filed 08/26/21 Page 9 of 9




                                        Respectfully submitted,

                                        THE MARK SISSON LAW FIRM, PLLC

                                        /s/ Mark E. Sisson_______
                                        MARK E. SISSON (P75250)
                                        THE MARK SISSON LAW FIRM
                                        Attorneys for Plaintiff
                                        38701 W. Seven Mile Rd., Suite 130
                                        Livonia, MI 48152
                                        248-443-3022/ fax: 734-655-9045
                                        msisson@marksissonlaw.com
                                        Legal Assistant: adupuis@marksissonlaw.com
    Date: August 26, 2021




                         Proof of Service
     The undersigned certifies that the foregoing instrument
     was served upon the attorneys of record of all parties
     to the above cause by mailing same to them at their
     respective addresses (and/or facsimile numbers) as
     disclosed by the pleadings of record herein, on August
     26, 2021. I declare under the penalty of perjury that
     the statement above is true to the best of my
     information, knowledge and belief.
      U. S. Mail                         Facsimile
      Hand Delivered                      UPS
      Airborne Next Day Delivery        X E-filing

     Signature       ___Alex N. Dupuis________
                  Alex N. Dupuis




                                                   9
